
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.9

EMPLOYMENT AGREEMENT
(Jan L. Murley)


        This EMPLOYMENT AGREEMENT (the "Agreement") is dated October    , 2003,
by and between The Boyds Collection, Ltd., a Maryland corporation (the "Company)
and Jan L. Murley (the "Executive").

        WHEREAS, the Company desires to employ Executive and to enter into an
agreement embodying the terms of such employment; and

        WHEREAS, Executive desires to accept such employment and enter into such
an agreement.

        NOW, THEREFORE, in consideration of the premises and mutual covenants
herein and for other good and valuable consideration, the parties agree as
follows:

        1.    Term of Employment.    Subject to the provisions of Section 8 of
this Agreement, Executive shall be employed by the Company for a period
commencing on October    , 2003 (the "Commencement Date") and ending on the
third anniversary of the Commencement Date (the "Employment Term"), on the terms
and subject to the conditions set forth in this Agreement; provided, that,
commencing on the third anniversary of the date hereof and on each anniversary
thereafter (each an "Extension Date"), the Employment Term shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto written notice at least 180 days prior
to the next scheduled Extension Date that the Employment Term shall not be so
extended, in which case the Employment Term shall end on such next scheduled
Extension Date. For purposes of this Agreement, the "Employment Term" shall
include any such additional one-year periods of employment hereunder.

        2.    Position.    

        a.     During the Employment Term (so long as Executive remains employed
hereunder), Executive shall serve as the Company's Chief Executive Officer, and,
in such capacity, shall be the most senior executive officer of the Company. In
such position, Executive shall have such duties and authority as shall be
determined from time to time by the Board of Directors of the Company (the
"Board"), which shall be consistent with the duties and authority of chief
executive officers at public corporations of similar size and type. The Company
shall also use its reasonable best efforts to cause Executive, at all times
during the Employment Term, to be appointed as a member of the Board. If so
appointed, Executive shall serve on the Board without additional compensation.

        b.     During the Employment Term (so long as Executive remains employed
hereunder), Executive will devote Executive's full business time and best
efforts to the performance of Executive's duties hereunder and will not engage
in any other business, profession or occupation for compensation or otherwise
which would conflict with the rendition of such services either directly or
indirectly, without the prior written consent of the Board; provided, that,
nothing herein shall preclude Executive, subject to the prior approval of the
Board, from continuing to serve as a member of the board of directors of The
Clorox Company or from accepting appointment to any additional directorships or
trusteeships, provided, in each case and in the aggregate, that such activities
do not interfere with the performance of Executive's duties hereunder or
conflict with Section 9 of this Agreement.

        3.    Base Salary.    During the Employment Term (so long as Executive
remains employed hereunder), the Company shall pay Executive a base salary (the
"Base Salary") at the annual rate of $500,000, payable in regular installments
in accordance with the Company's usual payment practices. The Base Salary shall
be reviewed annually by the Board, and Executive shall be entitled to such
increases in Executive's Base Salary, if any, as may be determined from time to
time in the sole discretion of the Board.

        4.    Annual Bonus.    With respect to each full fiscal year of the
Company (a "Fiscal Year") occurring during the Employment Term, Executive shall
be eligible to earn an annual bonus award (an

--------------------------------------------------------------------------------


"Annual Bonus") of up to 200% of the Base Salary, with a target annual bonus of
100% of the Base Salary (the "Target Bonus"). Fifty percent (50%) of any such
Annual Bonus shall be earned based on budgetary goals to be achieved during the
applicable Fiscal Year as agreed to by the Board and Executive, and 50% of any
such Annual Bonus shall be earned based on Executive's achievement of certain
individual performance goals established by the Board. All performance goals
shall be established as set forth herein no later than the last day of the first
quarter of the Fiscal Year to which such Annual Bonus relates. For Fiscal Year
2003, Executive shall receive a pro rata portion of Executive's Target Bonus
based on the number of days Executive actually performs services hereunder
during Fiscal Year 2003.

        5.    Equity Arrangements.    

        a.     Purchase Equity.

        (i)    On December 1, 2003, Executive shall purchase from the Company
100,000 shares of common stock of the Company ("Common Stock") at a per share
purchase price equal to the closing trading price of one share of Common Stock
on November 28, 2003 or, if no sale of shares of Common Stock shall have been
reported on such date, then the immediately preceding date on which sales of
shares of Common Stock were so reported. Executive shall not be permitted to
sell such shares while she is employed hereunder other than pursuant to that
certain Sale Participation Agreement, dated as of                        , 2003,
by and between Executive and KKR 1996 Fund L.P. (the "Sale Participation
Agreement"), substantially in the form attached hereto as Exhibit A, or with the
express written consent of the Board.

        (ii)   Executive understands and agrees that the certificate (or
certificates) representing such 100,000 shares of Common Stock shall bear a
legend noted conspicuously on such certificate in substantially the following
form. "THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES WITH THE
PROVISIONS OF THE SALE PARTICIPATION AGREEMENT, DATED AS OF            , 2003,
BY AND BETWEEN KKR 1996 FUND L.P. AND JAN MURLEY AND THE EMPLOYMENT AGREEMENT,
DATED AS OF OCTOBER    , 2003, BY AND BETWEEN THE BOYDS COLLECTION LTD. (THE
"COMPANY") AND JAN MURLEY, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL
EXECUTIVE OFFICE OF THE COMPANY AND WHICH, AMONG OTHER MATTERS, PLACE
RESTRICTIONS ON THE SALE OF SUCH SHARES. THE HOLDER OF THIS CERTIFICATE, BY
ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF
SUCH AGREEMENTS. IN ADDITION, THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE
TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF ONLY
PURSUANT TO A REGISTRATION STATEMENT EFFECTIVE UNDER THE SECURITIES ACT OF 1933,
AS AMENDED."

        (iii)  On or before March 15, 2004, the Company shall file with the
Securities Exchange Commission a registration statement on Form S-8 registering
the re-sale by Executive of such 100,000 shares of Common Stock, which
registration statement shall apply only to a re-sale occurring after Executive's
employment hereunder is terminated.

        b.     Stock Options.    On the Commencement Date, the Company shall
grant to Executive nonqualified stock options to purchase an aggregate of
850,000 shares of Common Stock (the "Options"), pursuant to and in accordance
with the terms of one or more of the following plans sponsored by the Company:
2001 Option Plan for Key Employees of The Boyds Collection, Ltd., 2000 Option
Plan for Key Employees of The Boyds Collection, Ltd., 1999 Option Plan for Key
Employees of The Boyds Collection, Ltd., and 1998 Option Plan for Key Employees
of the Boyds

2

--------------------------------------------------------------------------------




Collection, Ltd. and the related Non-Qualified Stock Option Agreements,
substantially in the forms attached to this Agreement as Exhibit B, C, D and E
to be entered into by and between Executive and the Company (together, the
"Option Documents"). The Options will have a per share exercise price equal to
100% of the Fair Market Value (as defined in the applicable Option Documents) of
Common Stock on the Commencement Date.

        6.    Employee Benefits.    During the Employment Term (so long as
Executive remains employed hereunder), Executive shall be provided, in
accordance with the terms of the Company's employee benefit plans as in effect
from time to time, health insurance and short term and long term disability
insurance, retirement benefits and fringe benefits on the same basis as those
benefits are generally made available to other senior executives of the Company.
In addition, the Company shall provide Executive with life insurance that
provides a $4 million benefit upon Executive's accidental death and $2 million
upon death otherwise typically covered by life insurance policies maintained by
the Company for its other senior executives (collectively with the benefits
described in the prior sentence, the "Employee Benefits").

        7.    Business Expenses and Perquisites.    

        a.     Expenses.    During the Employment Term (so long as Executive
remains employed hereunder), reasonable business expenses incurred by Executive
in the performance of Executive's duties hereunder shall be reimbursed by the
Company in accordance with Company policies.

        b.     Perquisites.    Executive shall be entitled to the following
perquisites in connection with her employment hereunder:

        (i)    Automobile Expenses.    The Company shall pay reasonable
automobile expenses incurred by Executive during the Employment Term (so long as
Executive remains employed hereunder) in connection with the performance of
Executive's duties hereunder.

        (ii)   Relocation Expenses.    The Company hereby acknowledges that, in
connection with Executive's commencement of employment hereunder, Executive
shall be required to relocate her primary residence to a location more
convenient to the performance of her duties hereunder, and that, in connection
with such relocation, Executive intends to offer for sale her current primary
residence (the "Residence"). The Company hereby agrees to reimburse Executive
for the following costs and expenses in connection with the sale of the
Residence: (A) the costs of the performance of two separate appraisals of the
value and reasonable target sale price of the Residence (the average of such two
target sales prices (excluding any estimated closing costs associated with such
sale) shall hereinafter be referred to as the "Target Sale Price"), with each
such appraisal to be performed by an independent, industry-qualified
professional appraiser that is mutually acceptable to Executive and the Company,
(B) with respect to the period commencing on the Commencement Date and ending no
later than the first anniversary of the Commencement Date (but in no event later
than the date of the closing of the sale of the Residence), so long as Executive
remains employed hereunder (the "Reimbursement Period"), all costs incurred by
Executive specifically related to Executive's maintaining her ownership of the
Residence during such Reimbursement Period, including, without limitation, any
mortgage payment, insurance premium, utilities bill, property tax, and
reasonable maintenance costs, but excluding any such costs payable during the
Reimbursement Period but relating to Executive's ownership of the Residence
prior to the Commencement Date; and (C) so long as Executive remains employed
hereunder at the time of the sale of the Residence, the excess, if any, of the
Target Sale Price over the actual sale price of the Residence.

        In addition to the foregoing, the Company shall reimburse Executive for
reasonable travel, lodging and moving expenses incurred by Executive in
connection with Executive's commencement of

3

--------------------------------------------------------------------------------

employment hereunder, after receipt of documentation of such expenses from
Executive in accordance with Company relocation policies.

        8.    Termination.    

        a.     By the Company For Cause or By Executive's Resignation Without
Good Reason.

        (i)    The Employment Term and Executive's employment hereunder may be
terminated by the Company for Cause (as defined below) or upon Executive's
resignation without Good Reason (as defined in Section 8(c) below) at any time.

        (ii)   For purposes of this Agreement, "Cause" shall mean
(A) Executive's continued failure to substantially perform Executive's duties
hereunder (other than as a result of total or partial incapacity due to physical
or mental illness), taken as a whole, for a period of 30 days following written
notice by the Company to Executive of such failure describing such failure,
(B) dishonesty in the performance of Executive's duties hereunder, (C) an act or
acts on Executive's part constituting (x) a (non-vehicular) felony under the
laws of the United States or any state thereof or (y) a (non-vehicular)
misdemeanor involving moral turpitude, (D) Executive's willful malfeasance or
willful misconduct in connection with (i) Executive's duties hereunder or
(ii) any improper act or omission which is injurious (other than an injury which
is insubstantial and insignificant, taking into account all of the
circumstances) to the financial condition or business reputation of the Company
or any of its subsidiaries or affiliates, (E) Executive's intentional or
material breach of the provisions of Section 9, 10 or 11 of this Agreement, or
(F) Executive's failure to purchase from the Company on December 1, 2003,
100,000 shares of Common Stock, as required by Section 5(a) of this Agreement.

        (iii)  If Executive's employment is terminated by the Company for Cause,
or if Executive resigns without Good Reason after giving the Company 30 days
advance written notice of such resignation, Executive shall be entitled to
receive:

        (A)  the Base Salary through the date of termination;

        (B)  any Annual Bonus earned but unpaid as of the date of termination
for any previously completed Fiscal Year;

        (C)  reimbursement for any unreimbursed business and/or relocation
expenses properly incurred by Executive in accordance with Company policy or as
otherwise set forth in Section 7(b)(ii) above prior to the date of Executive's
termination; and

        (D)  such Employee Benefits (including but not limited to accrued
vacation pay) or equity-related rights, if any, as to which Executive may be
entitled under the employee benefit plans of the Company or the Option
Documents, respectively (the amounts described in clauses (A) through (D) hereof
being referred to as the "Accrued Rights").

        Following such termination of Executive's employment by the Company for
Cause or resignation by Executive without Good Reason, except as set forth in
this Section 8(a)(iii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

        b.     Death or Disability.

        (i)    The Employment Term and Executive's employment hereunder shall
terminate upon Executive's death or if Executive becomes physically or mentally
incapacitated and is therefore unable, for a period of six consecutive months or
for an aggregate of nine months in any 24 consecutive month period, to perform
Executive's duties (such incapacity is hereinafter referred to as "Disability").
Any question as to the existence of the Disability of Executive as to which
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the

4

--------------------------------------------------------------------------------




Company cannot agree as to a qualified independent physician, each shall appoint
such a physician and those two physicians shall select a third who shall make
such determination in writing. The determination of Disability made in writing
to the Company and Executive shall be final and conclusive for all purposes of
the Agreement.

        (ii)   Upon termination of Executive's employment hereunder for either
death or Disability, Executive or Executive's estate (as the case may be) shall
be entitled to receive:

        (A)  the Accrued Rights; and

        (B)  the Target Bonus for such year pursuant to Section 4 hereof,
payable when such Annual Bonus would have otherwise been payable had Executive's
employment not terminated.

        Following Executive's termination of employment due to death or
Disability, except as set forth in this Section 8(b)(ii), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

        c.     By the Company Without Cause or Resignation by Executive for Good
Reason.

        (i)    The Employment Term and Executive's employment hereunder may be
terminated by the Company without Cause or by Executive for Good Reason at any
time.

        (ii)   For purposes of this Agreement, "Good Reason" shall mean (A) the
failure of the Company to pay or cause to be paid Executive's Base Salary or
Annual Bonus (if any) when due hereunder or (B) any substantial and sustained
diminution in Executive's authority or responsibilities from those described in
Section 2 hereof; provided, that, either of the events described in clauses
(A) and (B) of this Section 8(c)(ii) shall constitute Good Reason only if the
Company shall have failed to cure such event within 30 days after the Company's
receipt of written notice by Executive describing the events which Executive
alleges constitute Good Reason.

        (iii)  Prior to a Change of Control (as defined in
Section 8(c)(v),below), if Executive's employment is terminated by the Company
without Cause based on Executive's performance of Executive's duties to the
Company hereunder, as determined by the Board in its sole discretion (other than
by reason of death or Disability) (a "Performance Termination"), Executive shall
be entitled to receive:

        (A)  the Accrued Rights; and

        (B)  subject to Executive's continued compliance with the provisions of
Sections 9, 10 and 11, (1) continued payment of the Base Salary and
(2) continuation of medical, dental and life insurance benefits, in each case,
subject to Section 9(b) hereof, for 24 months after the date of such
termination; provided, that, the aggregate amount described in this clause (B)
shall be reduced by the present value of any other cash severance or termination
benefits payable to Executive under any other plans, programs or arrangements of
the Company or its affiliates; and provided, further, that the medical and
dental benefits shall terminate upon Executive becoming eligible to receive
comparable benefits from any other source, of which Executive is required to
promptly notify the Company.

        Following a Performance Termination, except as set forth in this
Section 8(c)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

        (iv)  If Executive's employment is terminated, (x) prior to a Change of
Control, by the Company without Cause, other than by reason of a Performance
Termination, (y) after the occurrence of a Change of Control, by the Company
without Cause for any reason (other than by

5

--------------------------------------------------------------------------------

reason of death or Disability) or (z) by Executive for Good Reason at any time,
Executive shall be entitled to receive:

        (A)  the Accrued Rights; and

        (B)  subject to Executive's continued compliance with the provisions of
Sections 9, 10, and 11, and, except as otherwise limited by Section 9(b) hereof,
(1) continued payment of the Base Salary for 24 months after the date of such
termination, (2) continuation of medical, dental and life insurance benefits for
24 months after the date of such termination and (3) an amount equal to the sum
of the Annual Bonus actually earned with respect to the prior two Fiscal Years
of the Company (if Executive has been employed hereunder more than one but less
than two Fiscal Years, such payment shall be equal to two times Executive's
Annual Bonus earned with respect to the previous Fiscal Year, and if Executive
has been employed hereunder less than one Fiscal Year, such payment shall be
equal to two times Executive's Target Bonus for such Fiscal Year), payable in
substantially equal monthly installments during such 24-month period; provided,
that, the aggregate amount described in this clause (B) shall be reduced by the
present value of any other cash severance or termination benefits payable to
Executive under any other plans, programs or arrangements of the Company or its
affiliates; and provided, further, that the medical and dental benefits shall
terminate upon Executive becoming eligible to receive comparable benefits from
any other source, of which Executive is required to promptly notify the Company.

        Following Executive's termination of employment, (x) prior to a Change
of Control, by the Company without Cause, other than by reason of a Performance
Termination, (y) after the occurrence of a Change of Control, by the Company
without Cause for any reason (other than by reason of death or Disability) or
(z) by Executive for Good Reason at any time, except as set forth in this
Section 8(c)(iv), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

        (v)   For purposes of this Agreement, "Change of Control" shall mean
(A) a sale of all or substantially all of the assets of the Company to a person
who is not an affiliate of Kohlberg Kravis Roberts & Co. L.P. ("KKR"), (B) a
sale by KKR or any of its affiliates (collectively, the "KKR Partnerships")
resulting in more than 50% of the voting stock of the Company being held by a
person or group that does not include any of the KKR Partnerships or (C) the
consummation of a merger or consolidation of the Company into another person
that is not an affiliate of KKR; if and only if any such event results in the
inability of the KKR Partnerships to elect a majority of the Board or of the
board of directors of the resulting entity.

        d.     Expiration of Employment Term.

        (i)    Election Not to Extend the Employment Term.    In the event
either party elects not to extend the Employment Term pursuant to Section 1,
unless Executive's employment is earlier terminated pursuant to paragraphs (a),
(b) or (c) of this Section 8, Executive's termination of employment hereunder
(whether or not Executive continues as an employee of the Company thereafter)
shall be deemed to occur on the close of business on the day immediately
preceding the next scheduled Extension Date. If the Company so elects not to
extend the Employment Term, Executive shall be treated as having been terminated
without Cause and Executive's rights and obligations shall be determined in
accordance with Section 8(c)(iii) or Section 8(c)(iv), as the Board shall
determine. If Executive so elects not to extend the Employment Term, Executive
shall be entitled to the Accrued Rights.

        Following such termination of Executive's employment hereunder as a
result of either party's election not to extend the Employment Term, except as
set forth in this Section 8(d)(i), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

6

--------------------------------------------------------------------------------

        (ii)   Continued Employment Beyond the Expiration of the Employment
Term.    Unless the parties otherwise agree in writing, continuation of
Executive's employment with the Company beyond the expiration of the Employment
Term shall be deemed an employment-at-will and shall not be deemed to extend any
of the provisions of this Agreement and Executive's employment may thereafter be
terminated at will by either Executive or the Company; provided that the
provisions of Sections 9, 10, 11, 12 and 13(h) of this Agreement shall survive
any termination of this Agreement or Executive's termination of employment
hereunder.

        e.     Notice of Termination.    Any purported termination of employment
by the Company or by Executive (other than due to Executive's death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 13(g) hereof. For purposes of this Agreement, a "Notice
of Termination" shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

        f.      Board Resignation.    Upon termination of Executive's employment
for any reason, Executive agrees to resign, as of the date of such termination,
from the Board and the Board of Directors of any of the Company's affiliates.

        g.     Execution of Release of All Claims.    Upon good and valuable
consideration, the receipt of which the Executive hereby acknowledges, upon
termination of Executive's employment for any reason in accordance with the
terms hereof, Executive agrees to execute a release of all claims against the
Company and its shareholders, and any of their respective subsidiaries,
affiliates, shareholders, partners, directors, officers, employees and agents
(the "Protected Group"), substantially in the form attached hereto as Exhibit F.
Notwithstanding anything set forth in this Agreement to the contrary, upon
termination of Executive's employment for any reason in accordance with the
terms hereof, Executive shall not receive any payments or benefits to which she
may be entitled hereunder (other than those which by law cannot be subject to
the execution of a release) (A) if Executive revokes such release or (B) until
eight days after the date Executives signs such release (or until such other
date as applicable law may provide that Executive cannot revoke such release).

        h.     Accrued Rights.    The Accrued Rights, other than those set forth
in Section 8(a)(iii)(D) of this Agreement, shall be paid to the Executive (or
Executive's Estate) when such payments were otherwise due to Executive, but in
no event later than thirty (30) days following the occurrence of the termination
event.

        9.    Non-Competition.    

        a.     Executive acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its affiliates and accordingly
agrees as follows:

        (1)   During the Employment Term and, subject to Section 9(b) of this
Agreement, for a period of two years following the date Executive ceases to be
employed by the Company (the "Restricted Period"), Executive will not directly
or indirectly, (i) engage in any business that competes with the business of the
Company or any affiliate of the Company in the Company's line of business (each,
a "Company Entity"), including, without limitation, businesses which any Company
Entity has specific plans to conduct within the next twelve (24) months and as
to which Executive is aware of such planning, (ii) enter the employ of, or
render any services to, any person engaged in any business that competes with
the business of any Company Entity, (iii) acquire a financial interest in, or
otherwise become actively involved with, any person engaged in any business that
competes with the business of any Company Entity, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant, or

7

--------------------------------------------------------------------------------




(iv) interfere with business relationships (whether formed before or after the
date of this Agreement) between any Company Entity and customers or suppliers of
such Company Entity.

        (2)   Notwithstanding anything to the contrary in this Agreement,
Executive may, directly or indirectly, own, solely as an investment, securities
of any person engaged in the business of any Company Entity which are publicly
traded on a national or regional stock exchange or on the over-the-counter
market if Executive (i) is not a controlling person of, or a member of a group
which controls, such person and (ii) does not, directly or indirectly, own 1% or
more of any class of securities of such person.

8

--------------------------------------------------------------------------------

        (3)   During the Restricted Period, Executive will not, directly or
indirectly, (i) solicit or encourage any employee of any Company Entity to leave
the employment of any Company Entity, or (ii) hire any such employee who was
employed by a Company Entity as of the date of Executive's termination of
employment with the Company or who left the employment of a Company Entity
within one year prior to or after the termination of Executive's employment with
the Company.

        (4)   During the Restricted Period, Executive will not, directly or
indirectly, solicit or encourage to cease to work with any Company Entity any
consultant then under contract with such Company Entity.

        b.     Notwithstanding any provision of this Agreement to the contrary,
on or after the date that is 18 months after the date of Executive's termination
of employment hereunder, Executive shall be entitled to engage in any of the
activities specifically prohibited under Section 9(a) of this Agreement and such
activity shall not constitute a breach of this Agreement, provided, that,
Executive shall provide written notice to the Company not less than 30 days
prior to her commencement of such activities and such notice shall constitute a
waiver by Executive of her rights to any further payment of all amounts and
continuation of benefits due under Section 8(c)(iii)(B) or 8(c)(iv)(B) hereof
beyond the later of the date such activity commences or the date that is
18 months after the date of Executive's termination of employment hereunder.

        c.     It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in this Section 9 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

        10.    Confidentiality.    Executive will not at any time (whether
during or after Executive's employment with the Company) disclose or use for
Executive's own benefit or purposes or the benefit or purposes of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise other than the Company and any of
its subsidiaries or affiliates, any trade secrets, information, data, or other
confidential information relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans, or the
business and affairs of the Company generally, or of any subsidiary or affiliate
of the Company, provided that the foregoing shall not apply to information which
is not unique to the Company or which is generally known to the industry or the
public other than as a result of Executive's breach of this covenant. Executive
agrees that upon termination of Executive's employment with the Company for any
reason, he will return to the Company immediately all memoranda, books, papers,
plans, information, letters and other data, and all copies thereof or therefrom,
in any way relating to the business of the Company and its affiliates, except
that he may retain personal notes, notebooks and diaries that do not contain
confidential information of the type described in the preceding sentence.
Executive further agrees that he will not retain or use for Executive's account
at any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company or its affiliates.

        11.    Non-disparagement.

        a.     Executive shall not at any time make any oral or written
statement about the Company, its subsidiaries or its shareholders, regarding any
of the foregoing's financial status, business, compliance with laws, ethics,
shareholders, partners, personnel, directors, officers, employees,

9

--------------------------------------------------------------------------------

consultants, agents, services, business methods or otherwise, which is intended
or reasonably likely to disparage any member of the Protected Group, or
otherwise degrade any member of the Protected Group's reputation in the
business, industry or legal community in which any such member operates;
provided, that, Executive shall be permitted to make such statements to the
extent necessary to defend herself against (i) any statement made by the Company
in breach of its obligations under Section 11(b) of this Agreement, and (ii) any
public statement, other than a statement made under Section 11(b) hereof, that
is made by any officer or director of the Company which is intended or
reasonably likely to disparage Executive or otherwise degrade Executive's
reputation in the business or industry in which Executive operates, in each
case, only if Executive reasonably believes that her statements made in such
defense are true and accurate statements.

        b.     The Company shall not issue any press release or public statement
about Executive which is intended or reasonably likely to disparage Executive,
or otherwise degrade Executive's reputation in the business or industry in which
Executive operates; provided, that, the Company shall be permitted to (i) make
any statement that is required by applicable securities or other laws to be
included in a filing or disclosure document, (ii) issue any press release or
public statement regarding the fact of a termination of Executive's employment
and, (iii) defend itself against any statement made by Executive that is
intended or reasonably likely to disparage any member of the Protected Group or
otherwise degrade any member of the Protected Group's reputation in the
business, industry or legal community in which such member of the Protected
Group operates, only if the Company reasonably believes that the statements made
in such defense are not false statements.

        12.    Specific Performance.    Executive acknowledges and agrees that
the Company's remedies at law for a breach or threatened breach of any of the
provisions of Section 9, 10 or 11 would be inadequate and, in recognition of
this fact, Executive agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond, shall be entitled to cease making any payments or providing any benefit
otherwise required by this Agreement and obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available.

        13.    Miscellaneous.

        a.     Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflicts of laws principles thereof.

        b.     Entire Agreement/Amendments.    This Agreement contains the
entire understanding of the parties with respect to the employment of Executive
by the Company, subject to the provisions of the Option Documents and the Sale
Participation Agreement. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified or amended except by written instrument
signed by the parties hereto.

        c.     No Waiver.    The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such party's rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.

        d.     Severability.    In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be affected thereby.

        e.     Assignment.    This Agreement shall not be assignable by
Executive. This Agreement may be assigned by the Company to its affiliates or to
a person or entity that is a successor in interest

10

--------------------------------------------------------------------------------




to substantially all of the business operations of the Company. Such assignment
shall become effective when the Company notifies Executive of such assignment or
at such later date as may be specified in such notice. Upon such assignment, the
rights and obligations of the Company hereunder shall become the rights and
obligations of such successor company; provided that any assignee expressly
assumes the obligations, rights and privileges of this Agreement.

        f.      Successors; Binding Agreement.    This Agreement shall inure to
the benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

        g.     Notice.    For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by overnight courier
or United States registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below Agreement, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

If to the Company:

c/o Kohlberg Kravis Roberts & Co.
9 West 57th Street
Suite 4200
New York, NY 10019
Attention: Marc Lipschultz


With a copy to:

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Alvin Brown, Esq.

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

With a copy to:

Neal, Gerber & Eisenberg LLP
2 North LaSalle Street
Suite 2200
Chicago, Illinois 60602
Attention: Barry J. Shkolnik, Esq.

        h.     Indemnification.    The Company agrees that if Executive is made
a party to any action, suit or proceeding by reason of the fact that Executive
is or was a director, officer or employee of the Company, Executive shall be
indemnified and held harmless by the Company to the fullest extent legally
permitted or authorized by the Company's certificate of incorporation or bylaws
or, if greater, by the laws of the state of the Company's incorporation as of
the date of the matter at issue, against all cost, expense, liability and loss
reasonably incurred or suffered by Executive. The Company agrees to continue and
maintain a directors' and officers' liability insurance policy covering
Executive that is no less favorable than the policy covering other directors and
senior officers of the Company. The provisions of this paragraph and the
provisions of Sections 9, 10, 11 and 12 of this Agreement, shall survive the
termination of Executive's employment for any reason.

        i.      Executive Representation.    Executive hereby represents to the
Company that the execution and delivery of this Agreement by Executive and the
Company and the performance by Executive

11

--------------------------------------------------------------------------------




of the Executive's duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any employment agreement or other agreement
or policy to which Executive is a party or otherwise bound.

        j.      Jurisdiction; Right to Jury Trial.    Each party hereby consents
to the jurisdiction of the federal and state courts in the State of New York,
irrevocably waives any objection it may now or hereafter have to laying of the
venue of any suit, action or proceeding in connection with this Agreement in any
such court, and agrees that service upon it shall be sufficient if made by
registered mail. EXECUTIVE HEREBY AGREES TO WAIVE HER RIGHT TO A JURY TRIAL OVER
ANY DISPUTE ARISING UNDER THIS AGREEMENT.

        k.     Withholding Taxes.    The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

        l.      Counterparts.    This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

12

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.

    THE BOYDS COLLECTION, LTD.
 
 
By:
       

--------------------------------------------------------------------------------

JAN L. MURLEY
Title: Chief Executive Office

13

--------------------------------------------------------------------------------




Exhibit A



SALE PARTICIPATION AGREEMENT


As of [                        ], 2003

To: The Person whose name
and address are set forth
on the signature page hereof    

Dear Sir or Madam:

        You have entered into certain agreements and arrangements between The
Boyds Collection, Ltd., a Maryland corporation ("the Company"), and you relating
to your ownership and/or purchase of shares of the common stock, par value
$.0001 per share of the Company (the "Common Stock"). KKR 1996 Fund L.P.
(together with its affiliates, the "Investors") also has purchased shares of
Common Stock and hereby agree with you as follows, effective upon such purchase
of Common Stock by you:

        1.     In the event that at any time the Investors (each, a "Selling
Party" and collectively, the "Selling Parties"), propose to sell for cash or any
other consideration any shares of Common Stock owned by them, in any transaction
other than a public offering or a sale to an affiliate of an Investor or a
partner, executive or employee of KKR or an affiliate thereof who agrees in
writing to be bound by the provisions hereof (it being understood that if Common
Stock owned by an Investor is pledged to a financial institution as collateral
for a bona fide loan and such Common Stock is transferred to such financial
institution pursuant to the terms of the definitive agreements evidencing such
loan and pledge, such transfer shall not constitute a Proposed Sale hereunder),
the Investors will notify you or your executors, administrators, testamentary
trustees, legatees or beneficiaries (collectively, your "estate"), as the case
may be, in writing (a "Notice") of such proposed sale (a "Proposed Sale") and
the material terms of the Proposed Sale as of the date of the Notice (the
"Material Terms") promptly, and in any event not less than 15 days prior to the
consummation of the Proposed Sale and not more than 5 days after the execution
of the definitive agreement relating to the Proposed Sale, if any (the "Sale
Agreement"). If within 10 days of your or your estate's receipt of such Notice
the Selling Party receives from you or your estate a written request (a
"Request") to include Common Stock held by you or your estate, in the Proposed
Sale (which Request shall be irrevocable unless (a) there shall be a material
adverse change in the Material Terms or (b) if otherwise mutually agreed to in
writing by you or your estate and the Selling Party), the Common Stock so held
by you will be so included as provided herein; provided that only one Request,
which shall be executed by you or your estate may be delivered with respect to
each Proposed Sale for all Common Stock held by you or your estate. Promptly
after the consummation of the transactions contemplated thereby, the Selling
Party will furnish you or your estate with a copy of the Sale Agreement, if any.

        2.     The number of shares of Common Stock which you or your estate
will be permitted to include in a Proposed Sale pursuant to a Request will be
(i) the product of (A) the number of shares of Common Stock then owned by you or
your estate, as the case may be, plus all shares of Common Stock which you are
then entitled to acquire under an unexercised option to purchase shares of
Common Stock, to the extent such option is then vested or would become vested as
a result of the consummation of the Proposed Sale by the Investors and (B) the
vesting percentage set forth in the option agreement under the Company's option
plan, multiplied by (ii) the quotient determined by dividing (1) the aggregate
number of shares of Common Stock proposed to be sold in the Proposed Sale by
(2) the sum of (x) the aggregate number of shares of Common Stock owned by all
parties who have rights pursuant to this Agreement and (y) the aggregate number
of shares of Common Stock held

A-1

--------------------------------------------------------------------------------


by the Investors, including any affiliates of KKR. If one or more holders of
shares of Common Stock who have been granted the same rights granted to you or
your estate hereunder elect not to include the maximum number of shares of
Common Stock which such holders would have been permitted to include in a
Proposed Sale (the "Eligible Shares"), the Investors, or such remaining holders
of shares of Common Stock, or any of them, may sell in the Proposed Sale a
number of additional shares of Common Stock owned by any of them equal to their
pro rata portion of the number of Eligible Shares not included in the Proposed
Sale, based on the relative number of shares of Common Stock then held by each
such holder, and such additional shares of Common Stock which any such holder or
holders propose to sell shall not be included in any calculation made pursuant
to the first sentence of this Paragraph 2 for the purpose of determining the
number of shares of Common Stock which you or your estate will be permitted to
include in a Proposed Sale. The Investors may sell in the Proposed Sale
additional shares of Common Stock owned by any of them equal to any remaining
Eligible Shares which will not be included in the Proposed Sale pursuant to the
foregoing.

        3.     If the Investors (including KKR or its affiliates) receive an
offer from a person who is not affiliated with KKR to purchase in a Proposed
Sale (a) at least a majority of the shares of Common Stock then outstanding or
(b) all or substantially all of the shares of Common Stock owned by the
Investors, and such offer is accepted by the Investors, then each of you and/or
your estate hereby agrees that, if requested by the Investors ("KKR Request"),
you and your estate will sell in such Proposed Sale on the same terms and
conditions (including, without limitation, time of payment and form of
consideration) as to be paid and given to the Investors, the number of shares of
Common Stock equal to the number of shares of Common Stock owned by you and/or
your estate multiplied by (x) in the case of a Proposed Sale described in
clause (a) above, the percentage of the then outstanding shares of Common Stock
to which the Proposed Sale is applicable or (y) in the case of a Proposed Sale
described in clause (b) above, the percentage of the shares of Common Stock
owned by the Investors to which the Proposed Sale is applicable.

        4.     (a) Except as may otherwise be provided herein, shares of Common
Stock subject to a Request will be included in a Proposed Sale pursuant hereto
and in any agreements with purchasers relating thereto on the same terms and
subject to the same conditions applicable to the shares of Common Stock which
the Selling Party proposes to sell in the Proposed Sale. Such terms and
conditions shall include, without limitation: the sales price; the payment of
fees, commissions and expenses; the provision of, and representation and
warranty as to, information requested by the Selling Party; and the provision of
requisite indemnifications; provided that any indemnification provided by you or
your estate shall be pro rata in proportion with the number of shares of Common
Stock to be sold.

        (b)   In the event of a transaction (such as a merger or consolidation)
involving the Company which results in a change of control transaction but is
not a Proposed Sale (a "Proposed Transaction"), you agree on behalf of yourself
and your estate to bear your pro rata share of any fees, commissions,
adjustments to purchase price, expenses or indemnities borne by the Investors.

        (c)   Your pro rata share of any amount pursuant to Paragraphs 4(a) or
(b) shall be based upon the number of shares of Common Stock owned by you and
your estate plus the number of shares of Common Stock you would have the right
to acquire under unexercised options which are then vested or would become
vested as a result of the Proposed Sale or Proposed Transaction.

        (d)   The Investors shall be entitled to estimate the amount of fees,
commissions, adjustments to purchase price, expenses or indemnities in
connection with any Proposed Sale or Proposed Transaction and to withhold such
amounts from payments to be made to you and your estate at the time of closing
of such Proposed Sale or Proposed Transaction; provided that, (i) such estimate
shall not preclude The Investors from recovering additional amounts from you and
your estate in respect of such fees, commissions, adjustments to purchase price,
expenses or indemnities and

A-2

--------------------------------------------------------------------------------




(ii) The Investors shall reimburse you and your estate to the extent actual
amounts are ultimately less than the estimated amounts.

        5.     Upon delivering a Request, you or your estate will, if requested
by the Selling Party, execute and deliver a custody agreement and power of
attorney in form and substance satisfactory to the Selling Party with respect to
the shares of Common Stock which are to be sold by you or your estate pursuant
hereto (a "Custody Agreement and Power of Attorney"). The Custody Agreement and
Power of Attorney will provide, among other things, that you or your estate will
deliver to and deposit in custody with the custodian and attorney-in-fact named
therein a certificate or certificates representing such shares of Common Stock
(duly endorsed in blank by the registered owner or owners thereof) and
irrevocably appoint said custodian and attorney-in-fact as your or your estate's
representative, agent and attorney-in-fact with full power and authority to act
under the Custody Agreement and Power of Attorney on your or your estate's
behalf with respect to the matters specified therein.

        6.     Your or your estate's right pursuant hereto to participate in a
Proposed Sale shall be contingent on your or your estate's strict compliance
with each of the provisions hereof and your or your estate's willingness to
execute such documents in connection therewith as may be reasonably requested by
the Selling Party.

        7.     The obligations of the Investors hereunder shall extend only to
you or your estate and no one else, including any successors or assigns shall
have any rights pursuant hereto. The provisions of this Agreement shall apply,
to the full extent set forth herein with respect to the Common Stock, to any and
all shares of capital stock which may be issued in respect of, in exchange for,
or substitution of the Common Stock, by reason of any stock dividend, split,
reverse split, combination, recapitalization, liquidation, reclassification,
merger, consolidation or otherwise.

        8.     (a) Until such time as the Investors cease to own 20% or more of
the voting equity securities of the Company, the Company will promptly notify
you or your estate in writing (a "Registration Notice") of any proposed
registration (a "Proposed Registration") in connection with a public offering
pursuant to an effective registration statement relating to the sale of shares
of Common Stock by the Investors (a "Qualified Public Offering"). If within
15 days of the receipt by you or your estate of such Notice, the Company
receives from you or your estate a written request (a "Request") to register
shares of Common Stock held by you or your estate (which Request will be
irrevocable unless otherwise mutually agreed to in writing by you or your estate
and the Company), shares of Common Stock will be so registered as provided in
this Section 8(a); provided, however, that for each such registration statement
only one Request, which shall be executed by you or your estate may be submitted
for all shares of Common Stock held by you or your estate.

        (b)   The maximum number of shares of Common Stock which will be
registered pursuant to a Request will be the lowest of (i) (x) the product of
(A) the number of shares of Common Stock then held by you or your estate, as the
case may be, plus all shares of Common Stock which you are then entitled to
acquire under an unexercised option to purchase shares of Common Stock, to the
extent such option is then vested and (B) the vesting percentage set forth in
the option agreement under the Company's option plan, multiplied by (ii) the
quotient determined by dividing (1) the aggregate number of shares of Common
Stock requested by the Investors to be registered by (2) the sum of (x) the
aggregate number of shares of Common Stock owned by the Investors and (y) the
aggregate number of shares of Common Stock held by other parties that have a
right to request registration of their shares of Common Stock in such offering
and (ii) the maximum number of shares of Stock which the Investors and members
of management can register in the Proposed Registration without adverse effect
on the offering in the view of the managing underwriters (reduced pro rata with
all other members of management) as more fully described in subsection (c) of
this Section 8.

A-3

--------------------------------------------------------------------------------

        (c)   If a Proposed Registration involves an underwritten offering and
the managing underwriter advises the Company or the Investors in writing that,
in its opinion, the number of shares of Common Stock requested to be included in
the Proposed Registration exceeds the number which can be sold in such offering,
so as to be likely to have an adverse effect on the price, timing or
distribution of the shares of Common Stock offered in such Qualified Public
Offering as contemplated by the Investors, then will include in the Proposed
Registration (i) first, 100% of the shares of Common Stock the Company proposes
to sell and (ii) second, to the extent of the number of shares of Common Stock
requested to be included in such registration which, in the opinion of such
managing underwriter, can be sold without having the adverse effect referred to
above, the number of shares of Common Stock which the holders of the Company's
registrable securities ("Holders"), including, without limitation, the
Investors, you and your estate have requested to be included in the Proposed
Registration, such amount to be allocated pro rata among all requesting Holders
on the basis of the relative number of shares of Common Stock then held by each
such Holder (provided that any shares thereby allocated to any such Holder that
exceed such Holder's request will be reallocated among the remaining requesting
Holders in like manner).

        (d)   Upon delivering a Request you or the representative of your estate
will, if requested by the Company or the Investors, execute and deliver a
custody agreement and power of attorney in form and substance satisfactory to
the Company or the Investors with respect to the shares of Common Stock to be
registered pursuant to this Section 8 (a "Custody Agreement and Power of
Attorney"). The Custody Agreement and Power of Attorney will provide, among
other things, that you will deliver to and deposit in custody with the custodian
and attorney-in-fact named therein a certificate or certificates representing
such shares of Common Stock (duly endorsed in blank by the registered owner or
owners thereof or accompanied by duly executed stock powers in blank) and
irrevocably appoint said custodian and attorney-in-fact as your agent and
attorney-in-fact with full power and authority to act under the Custody
Agreement and Power of Attorney on your behalf with respect to the matters
specified therein.

        (e)   You and your estate agree that you or your estate representative
will execute such other agreements as the Company, the Investors or the
underwriter may reasonably request to further evidence the provisions of this
Section 8, including a registration rights agreement in a form reasonably
provided to you by the Company.

        9.     This Agreement shall terminate and be of no further force and
effect on the earlier of the date that is 18 months after the date of your
termination of employment, or the date on which the Investors cease to own 20%
or more of the Company's equity voting securities.

        10.   All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given when delivered to the
party to whom it is directed:

        If to the Investors to it at the following address:

c/o Kohlberg Kravis Roberts & Co.
9 West 57th Street
Suite 4200
New York, New York 10019
Attn: Scott M. Stuart

with a copy to:

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: Alan G. Schwartz, Esq.

A-4

--------------------------------------------------------------------------------



        If to you, to you at the address first set forth above herein; If to
your estate, at the address provided to such parties by such entity; or at such
other address as any of the above shall have specified by notice in writing
delivered to the others by certified mail, overnight delivery or telecopy.

        11.   The laws of the State of New York shall govern the interpretation,
validity and performance of the terms of this Agreement. No suit, action or
proceeding with respect to this Agreement may be brought in any court or before
any similar authority other than in a court of competent jurisdiction in the
State of New York, as the Selling Parties may elect in their sole discretion,
and you hereby submit to the non-exclusive jurisdiction of such courts for the
purpose of such suit, proceeding or judgment. You hereby irrevocably waive any
right which you may have had to bring such an action in any other court,
domestic or foreign, or before any similar domestic or foreign authority. You
hereby irrevocably and unconditionally waive trial by jury in any legal action
or proceeding in relation to this Agreement and for any counterclaim therein.

        12.   If KKR transfers its interest in the Company to an affiliate of
KKR, such affiliate shall assume the obligations hereunder as an Investor.

        13.   Notwithstanding any other provision of this Agreement, neither the
officers or directors of KKR, nor any general partner, limited partner or member
of any affiliate or future general or limited partner or member of any affiliate
of KKR, shall have any personal liability for performance of any obligation of
such entity under this Agreement.

        It is the understanding of the undersigned that you are aware that no
Proposed Sale presently is contemplated and that such a sale may never occur.

A-5

--------------------------------------------------------------------------------


        If the foregoing accurately sets forth our agreement, please acknowledge
your acceptance thereof in the space provided below for that purpose.

    Very truly yours,
 
 
THE INVESTORS:
 
 
KKR 1996 FUND L.P.
 
 
By:
KKR Associates 1996 L.P.,
its general partner
 
 
By:
KKR 1996 GP LLC, its general partner
 
 
By:


--------------------------------------------------------------------------------


 
 
THE BOYDS COLLECTION, LTD. (only with
respect to obligations under Section 8
of the Agreement)
 
 


--------------------------------------------------------------------------------

By:
Title:


Accepted and agreed to:
 
 
By:


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

            [Address]
 
 

A-6

--------------------------------------------------------------------------------




Exhibit F

RELEASE


        In exchange for a portion of the benefits described in the attached
Employment Agreement dated October    , 2003 (the "Agreement"), to which I agree
I am not otherwise entitled, I hereby release The Boyds Collection Ltd. (the
"Company"), its respective affiliates, subsidiaries, predecessors, successors,
assigns, officers, directors, employees, agents, stockholders, attorneys, and
insurers, past, present and future (the "Released Parties") from any and all
claims of any kind which I now have or may have against the Released Parties,
whether known or unknown to me, by reason of facts which have occurred on or
prior to the date that I have signed this Release; provided, that such released
claims shall not include any claims to enforce your rights under, or with
respect to, the Agreement. Notwithstanding the generality of the preceding
sentence, such released claims include, without limitation, any and all claims
under federal, state or local laws pertaining to employment, including the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. Section 2000e et seq., the Fair Labor Standards Act, as
amended, 29 U.S.C. Section 201 et seq., the Americans with Disabilities Act, as
amended, 42 U.S.C. Section 12101 et seq., the Reconstruction Era Civil Rights
Act, as amended, 42 U.S.C. Section 1981 et seq., the Rehabilitation Act of 1973,
as amended, 29 U.S.C. Section 701 et seq., the Family and Medical Leave Act of
1992, 29 U.S.C. Section 2601 et seq., and any and all state or local laws
regarding employment discrimination and/or federal, state or local laws of any
type or description regarding employment, including but not limited to any
claims arising from or derivative of my employment with the Company, as well as
any and all claims under state contract or tort law or otherwise.

        I hereby represent that I have not filed any action, complaint, charge,
grievance or arbitration against the Company or the Released Parties.

        I understand and agree that I must forever continue to keep confidential
all proprietary or confidential information which I learned while employed by
the Company, whether oral or written and as defined in the Agreement
("Confidential Information") and shall not make use of any such Confidential
Information on my own behalf or on behalf of any other person or entity;
provided however, that I may divulge such Confidential Information if I am
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company, or by any administrative
or legislative body with apparent jurisdiction to order me to divulge, disclose
or make accessible such Confidential Information.

        I expressly understand and agree that the Company's obligations under
this Release are in lieu of any and all other amounts to which I might be, am
now or may become entitled to receive from any of the Released Parties upon any
claim whatsoever.

        I understand that I must not disclose the terms of this Release and the
Agreement to anyone other than my immediate family, financial advisors (if any)
and legal counsel, that I must immediately inform my immediate family, financial
advisors (if any) and legal counsel that they are prohibited from disclosing the
terms of this Release and the Agreement.

        It is understood that I will not be in breach of the nondisclosure
provisions of this Release if I am required to disclose information pursuant to
a valid subpoena or court order, provided that I notify the Company (to the
attention of the General Counsel of the Legal Department) within one business
day that I have received the subpoena or court order which may require me to
disclose information protected by this Release. Notwithstanding the foregoing, I
may also disclose the terms of this Release to government taxing authorities.

        I agree that any violation or breach by me of my nondisclosure
obligations, without limiting the Company's remedies, shall give rise on the
part of the Company to a claim for relief to recover from me, before a court of
competent jurisdiction, any and all amounts previously paid to or on behalf of
me

F-1

--------------------------------------------------------------------------------


by the Company pursuant to the Agreement, but shall not release me from the
performance of my obligations under this Release.

        I will not apply for or otherwise seek employment with the Released
Parties.

        I have read this Release carefully, acknowledge that I have been given
at least 21 days to consider all of its terms, and have been advised to consult
with an attorney and any other advisors of my choice prior to executing this
Release, and I fully understand that by signing below I am voluntarily giving up
any right which I may have to sue or bring any other claims against the Released
Parties, including any rights and claims under the Age Discrimination in
Employment Act. I also understand that I have a period of 7 days after signing
this Release within which to revoke my agreement, and that neither the Company
nor any other person is obligated to provide any benefits to me pursuant to the
Agreement until 8 days have passed since my signing of this Release without my
signature having been revoked. I understand that any revocation of this Release
must be received by the Senior Vice President or Executive Vice President of
Human Resources within the seven-day revocation period. Finally, I have not been
forced or pressured in any manner whatsoever to sign this Release, and I agree
to all of its terms voluntarily. I represent and acknowledge that no
representation, statement, promise, inducement, threat or suggestion has been
made by any of the Released Parties or by any other individual to influence me
to sign this Release except such statements as are expressly set forth herein or
in the Agreement.

        This Release is final and binding and may not be changed or modified.




--------------------------------------------------------------------------------

DATE
 


--------------------------------------------------------------------------------

Jan Murley

F-2

--------------------------------------------------------------------------------


AMENDMENT TO EMPLOYMENT AGREEMENT
(Jan L. Murley)


        THIS AMENDMENT, dated as of the    day of March, 2004, by and between
The Boyds Collection, Ltd., a Maryland corporation (the "Company") and Jan L.
Murley (the "Executive").


RECITALS


        WHEREAS, the Company and the Executive entered into an Employment
Agreement, dated as of October 21, 2003 (the "Employment Agreement"), pursuant
to which the Company agreed to employ the Executive, and the Executive agreed to
become employed by the Company, pursuant to the terms and conditions of such
Employment Agreement; and

        WHEREAS, the Company and the Executive desire to amend
Section 5(a)(iii) of the Employment Agreement to change the date when the
Company must file with the Securities Exchange Commission a registration
statement on Form S-8 registering the Executive's re-sale, after the Executive's
employment is terminated, of 100,000 shares of common stock of the Company that
the Executive purchased from the Company pursuant to Section 5(a) of the
Employment Agreement.

        NOW, THEREFORE, in consideration of the premises and mutual covenants
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

        1.     Section 5(a)(iii) of the Employment Agreement is hereby amended
by deleting the date "March 15, 2004" and replacing it with "April 30, 2004".

        2.     All capitalized terms used herein that are not defined in this
Amendment shall have the meaning given to such terms in the Employment
Agreement.

        3.     This Amendment may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

        4.     Except as provided in this Amendment, all terms of the Employment
Agreement shall remain in full force and effect.

        5.     This Amendment shall become effective as of the date first above
written.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have duly executed this Amendment as of
the day and year first set forth above.

    THE BOYDS COLLECTION, LTD.
 
 


--------------------------------------------------------------------------------

    By:    Joseph E. Macharsky
Title:  Chief Financial Officer
 
 
JAN L. MURLEY
 
 


--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT (Jan L. Murley)
Exhibit A
SALE PARTICIPATION AGREEMENT
Exhibit F RELEASE
AMENDMENT TO EMPLOYMENT AGREEMENT (Jan L. Murley)
RECITALS
